DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 7/13/2021 has been entered, however it is noted that the listing fails to include canceled claims 1-17, and claim 38 now includes a comma at the end of the claim as opposed to a period as in the previous claim listing.  Given that claim 38 is identified as “Previously Presented”, the Examiner has assumed the change to be a typographical error and not an intended amendment to the claim and thus the next complete claim listing should properly list cancelled claims 1-17 as well as correct the typographical error in claim 38 by changing the comma back to a period at the end of line 2 (without the need to indicate claim 38 as amended).  
Claims 1-36 and 48 have been canceled.  Claims 37-47 and 49-51 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Interview Summary
As noted in the attached Interview Summary form, the Examiner contacted the Applicant’s Attorney Claudia Schultze on 9/29/2021, to discuss an Examiner’s Amendment to correct minor issues with regards to instant claims 37, 41, 44, 46, and 47, and although Attorney Schultze agreed to the proposed claim amendments, upon further consideration and in light of the above issues with regards to the claim listing filed 7/13/2021, the indication of potential allowable subject matter as discussed with Attorney Schultze is hereby withdrawn by the Examiner.  Any inconvenience to the Applicant is regretted.
Claim Objections
Claim 37 is objected to because of the following informalities: on line 8, “according” should be inserted before “to” (as discussed with Attorney Schultze); and further, on line 20, “follow” should be changed to “follows” and “have” should be changed to “has” given that “layers” was changed to “layer”.
Claim 38 is objected to because of the following informalities:  as noted above, claim 38 now includes a comma at the end of line 2 instead of a period.  Appropriate correction is required (see Paragraph 2 above).
Claim 47 is objected to because of the following informalities: on line 1, “solar” should be inserted before “energy”, and on line 2, “to” should be replaced by “in accordance with” to be consistent with the amendment to claim 38 (as discussed with Attorney Schultze).
Claim Rejections - 35 USC § 112
Claims 41, 44 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As discussed with Applicant’s Attorney Schultze on 9/29/2021, the added limitation in claims 41, 44 and 46 that recites that the claimed weight percentage in each claim is “based on the total weight of the aromatic polycarbonate or the polymethylmethacrylate” constitutes new matter given that the instant disclosure recites that the weight percentages are based upon the total composition of the layer and not the individual polymer component of the layer, particularly given that the layer may comprise other 
Claim Rejections - 35 USC § 103
Claims 37-47 and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/0959954A1, hereinafter referred to as “Oser” (corresponds to CN105008446A and US2015/0353712A1, cited on IDS dated 5/24/2021, please refer to the US document as an English translation of the WO document for the cited sections) in view of van Baal (USPN 6,355,723).  Oser discloses a coloured polycarbonate moulding compound having high melt stability in conjunction with high reflectivity in the IR range and good weathering resistance, suitable for producing roofs, panels, coverings and frames for motor vehicles and rail vehicles, having a high degree of perceived in-depth blackness, wherein the polycarbonate moulding compound contains: a) polycarbonate, preferably polycarbonates based on bisphenol compounds (i.e. aromatic polycarbonates), b) at least one IR-reflective inorganic pigment in a content of from 0.35 to 4.00% by weight, c) at least one stabilizer, and further components d)-h) including e) from 0 to 20wt% of UV absorbers, and h) from 0 to 1wt% of one or more colorants transparent in the IR region; with percentages based on the total weight of the composition (Abstract, Paragraph 0033, Claim 14).  Oser discloses that the composition has a reflectance in the IR region of at least 20%, preferably 30% (Paragraph 0037), and low light transmittance in the visible region, preferably no transmittance in the visible range such that the composition are intended to provide opaquely pigmented structures in the finished part (Paragraph 0038); prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results, thereby rendering instant claim 37 obvious over the teachings of Oser in view of van Baal.
With regards to instant claims 38, 50 and 51, given that both Oser and van Baal disclose molded articles that may be utilized for automotive applications or vehicle parts, as noted above, the claimed invention as recited in instant claims 38, 50 and 51 would have been obvious over the teachings of Oser in view of van Baal.
With regards to instant claims 39 and 40, Oser discloses that the scratch-resistant protective coating layers that may be provided as outer layers on both opposite sides of the multilayer article are preferably lacquers of hard-coat materials composed of siloxanes and UV absorber, with the siloxanes synthesized from alkoxy- and/or alkylalkoxysilanes reading upon and/or suggesting the claimed siloxanes of instant claims 39-40 (Paragraph 0130), wherein van Baal similar discloses a clear layer for protecting the metal surface that is a silicone-derived clear coat (Col. 4, lines 51-55), and hence the claimed invention as recited in instant claims 39-40 would have been obvious over the teachings of Oser in view of van Baal.
With regards to instant claims 41, 42, and 46, Oser discloses that in one preferred embodiment, the polymer composition is free of carbon black (Paragraph 0052) and broadly discloses that the use of small quantities of absorbent pigments such as carbon black or IR absorber to reduce the TDS value drastically reduce reflectance (Paragraph 0163); while van Baal similarly disclose that the use of carbon black can diffuse reflectivity (Col. 2, lines 26-32) and thus a content of less than 0.001% by weight or no carbon black or IR absorber as in instant claims 41 and 42 would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention, and/or given that Oser specifically discloses that “in one preferred embodiment”, the composition is free of carbon black, Oser also provides a suggestion of utilizing minor amounts as in instant claim 46 based upon the desired reflectivity and other desired optical properties for a particular end use of the molding material or multilayer article; such that the claimed invention as recited in instant claims 41, 42 and 46 would have been obvious over the teachings of Oser in view of van Baal given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
With regards to instant claims 43 and 44, Oser discloses that suitable colorants for component h) include those based on anthraquinone and perinone to improve perceived blackness, as well as mixtures of two colorants to compensate for the intrinsic color of the IR reflective pigments (Paragraphs 0099-0101), as in instant claim 43, wherein as noted above, the content of such colorants may be 0 to 1wt%, while the content of the IR reflective pigments is preferably 0.35 to 4.0wt%, based on the total weight of the composition; thereby reading upon instant claim 44; and hence the invention as recited in instant claims 43-44 would have been obvious over the teachings of Oser in view of van Baal.
With regards to instant claim 45, as noted above, Oser discloses that the polycarbonate composition has a reflectance in the IR region of at least 20%, preferably 30%, and given that Oser discloses that the composition is preferably free of any IR absorbers, Oser provides a clear teaching and/or suggestion that the IR transmittance of the polycarbonate substrate is 70% or less thereby overlapping the claimed at least 50% and thus rendering the claimed range obvious to one having ordinary skill in the art.  Hence, the claimed invention as broadly recited in instant claim 45 would have been obvious over the teachings of Oser in view of van Baal.
With regards to instant claim 47, it is again noted that Oser discloses that the TDS or solar direct transmittance value is smaller than 5%, in particular smaller than 2% (Paragraph 0039), and given that Oser discloses the low transmittance properties in the visible region is with regards to the “composition and components moreover” (Paragraph 0038), with reference to multilayer structures just above in Paragraph 0035, Oser provides a clear teaching and/or suggestion that the overall multilayer structure has a TDS in particular of smaller than 2%, thereby reading upon and/or rendering obvious the claimed less than 1%, particularly given that Oser specifically discloses examples at 0% and the addition of the reflective layer on the backside of the polycarbonate layer would not substantially change the TDS values disclosed and/or suggested by Oser.  Hence, the claimed invention as recited in instant claim 47 would have been obvious over the teachings of Oser in view of van Baal.
With regards to instant claim 49, Oser clearly discloses that the multilayer structure only includes layers reading upon those as instantly claimed (Claims), and thus the invention as recited in instant claim 49 would have been obvious over the teachings of Oser in view of van Baal.
Response to Arguments
Applicant’s arguments filed 7/13/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any objection or rejection from the prior office action dated 4/15/2021 not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 7/13/2021.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 30, 2021